Citation Nr: 1014470	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  06-11 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1971 to December 
1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which, in pertinent part denied 
entitlement to an increased rating in excess of 30 percent 
for PTSD.  In a September 2008 rating decision, the RO 
increased the rating to 50 percent, effective November 1, 
2003.  

In April 2009, the Board remanded the Veteran's claim to 
provide him the opportunity for a hearing.  

The Veteran provided testimony before the undersigned at a 
videoconference hearing in March 2010.  A transcript is of 
record.  

The issues of service connection for erectile dysfunction and 
service connection for a back condition have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  


FINDING OF FACT

The Veteran's PTSD is manifested by total occupational and 
nearly total social impairment, due to such symptoms as: 
gross impairment in social functioning; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); memory loss; and inability to maintain 
employment.  



CONCLUSION OF LAW

The schedular criteria for a disability rating of 100 percent 
for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.21, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see  
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  In view of the Board's favorable 
decision in this appeal, further assistance is unnecessary to 
aid the Veteran in substantiating his claim.

Rating Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski,  
1 Vet. App. 589 (1991).  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The schedular criteria, effective as of November 7, 1996, 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2009).

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating, may be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32).

A GAF score of 41-50 indicates "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 
(2002).  

On the other hand, if the evidence shows that the veteran 
suffers symptoms or effects that cause occupational or social 
impairment equivalent to what would be caused by the symptoms 
listed in the diagnostic code, the appropriate equivalent 
rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 
at 443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107;  see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).




Analysis

The evidence of record establishes that the Veteran's PTSD 
symptoms are indicative of total impairment throughout this 
appeal.  A 100 percent rating for PTSD is assigned for total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

During April and November 2004 and July 2008 VA examinations 
and at the March 2010 videoconference hearing, the Veteran 
endorsed ongoing symptoms of nightmares, insomnia, night 
sweats, recurrent and intrusive thoughts, panic, problems 
with trust and anger, irritability, isolation from others, 
difficulty with short-term memory, difficulty concentrating, 
and hypervigilance.  He reported that he rarely left his 
home, did not have hobbies other than reading, and had no 
social life.  Each of the VA examiners has assigned a GAF 
score of 45, consistent with serious impairment, including an 
inability to keep a job or friends.  DSM-IV.

The Veteran reported that he had been divorced twice due to 
his PTSD symptoms and that his third marriage was suffering 
for the same reasons.  He and his third wife reported that he 
had become increasingly violent and had angry outbursts while 
driving and interacting with others.  During the November 
2004 VA examination, the Veteran reported a history of 
suicidal ideation but denied any current intent and during 
the July 2008 VA examination, he reported homicidal ideation.  

In a March 2005 statement, the Veteran's wife stated that she 
had to fight with the Veteran in order to get him to bathe, 
shave, and take care of other activates of daily living and 
hygiene.  Although the July 2008 VA examiner found that the 
Veteran was capable of maintaining activities of daily 
living, he was noted in both the November 2004 and July 2008 
VA examinations to be disheveled.  

The Veteran also reported increased difficulty maintaining 
employment due to PTSD-related symptoms.  During the 2004 VA 
examinations, the Veteran reported difficulty dealing with 
customers at his part-time job and stated that he often 
called in sick.  A March 2005 statement from his wife 
asserted that the Veteran could only work between 14 and 16 
hours per week due to his PTSD symptoms.  

He reported in the July 2008 VA examination that his boss at 
that time tried to give him solitary assignments so he would 
not have to interact with coworkers or customers but that 
solitary jobs were not as prevalent.  During the March 2010 
hearing he stated that he has had significant difficulty with 
authority figures, which he associated with his military 
sexual trauma.  He asserted that he consistently had 
difficultly keeping a job for more than a few months and that 
he had recently lost his job due to his PTSD symptoms.  

The Board notes that the July 2008 VA examiner reported that 
there was not total occupational and social impairment due to 
PTSD signs and symptoms, that there were no deficiencies in 
judgment, thinking, family relations, work, or mood due to 
PTSD symptoms, and that instead the Veteran's PTSD symptoms 
caused reduced reliability and productivity in occupational 
functioning.  

However, the examiner's conclusions are contradicted by the 
statements earlier in the report.  The examiner previously 
stated in the report that the Veteran's PTSD symptoms caused 
"serious" impairment in functioning in employment, 
familial, social and interpersonal relationships, 
recreational activities, and physical health.  A GAF score of 
45, indicative of "serious" psychological impairment, was 
also assigned in the examination report.  

At the examination, the Veteran reported that he had no 
social relationships, and had been "laid off" since June 
2008.  At the subsequent hearing the Veteran reported that he 
had been fired and had not worked since June 2008.  Earlier 
examination and treatment records show that the Veteran had 
difficulty leaving his home and had a very spotty employment 
history.

The records show that the Veteran is currently unemployed and 
isolated except for a troubled relationship with his wife.  
He has been given GAF scores indicative of an inability to 
work or maintain social relationships.

The Veteran's symptoms as documented by the medical and lay 
evidence show a disability manifested by total occupational 
and nearly total social impairment.  Resolving all doubt in 
the Veteran's favor, the Board finds that the disability 
currently approximates the criteria for a 100 percent rating.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.7, 4.21; see also Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

A disability rating of 100 percent for PTSD is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


